Citation Nr: 9919647	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-04 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to 
October 1952, from April 1955 to June 1958, and from July 
1958 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a left ankle disability.

The present appeal was previously before the Board in May 
1998 and included the issues of entitlement to service 
connection for tinnitus and whether new and material evidence 
had been received to reopen the claims for service connection 
for bilateral defective hearing and a left ankle disability.  
The Board granted service connection for tinnitus and, 
finding that new and material evidence had been received to 
reopen the claims for service connection for bilateral 
defective hearing and a left ankle disability, reopened these 
claims and remanded them to the RO for additional 
development.  By rating decision dated in November 1998, the 
RO assigned a 10 percent evaluation for tinnitus, effective 
from February 1995; granted service connection for bilateral 
defective hearing and assigned a zero percent evaluation, 
effective from February 1995; and denied service connection 
for a left ankle disorder.  This is considered a full grant 
of the claim for service connection for tinnitus and 
bilateral defective hearing.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  The veteran has filed a notice of 
disagreement with the evaluations assigned for tinnitus and 
bilateral defective hearing and the RO has issued a statement 
of the case, dated in March 1999, which addresses these 
issues.  However, inasmuch as the veteran has not completed 
his appeal with respect to the issues of entitlement to an 
evaluation in excess of 10 percent for tinnitus and zero 
percent for bilateral defective hearing by filing a 
substantive appeal, the Board has no jurisdiction over these 
issues.  See 38 C.F.R. §§ 20.200, 20.202.  Accordingly, the 
decision of the Board herein is limited to the issue of 
entitlement to service connection for a left ankle 
disability.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's current left ankle disorder is attributable 
to service.


CONCLUSION OF LAW

A left ankle disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The May 1998 determination of the Board, that new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for a left ankle disorder 
had been received and that a remand of this issue for further 
development was warranted, was based on the following 
evidence:  

The veteran had three periods of active service.  The first 
period extended from October 1949 to October 1952; he served 
with the Medical Company, 23d Infantry Regiment, 2d Infantry 
Division; and his Report of Separation from the Armed Forces 
of the United States (DD Form 214) for that period shows that 
he had eleven months and one day of foreign service and he 
was slightly wounded in Korea in November 1950.  He was the 
recipient of the a Bronze Star Medal, Purple Heart, Combat 
Medical Badge, and Korean Service Medal.  The veteran's DD 
Form 214 for his second and third periods of service show 
that he was a radar repairman in the Air Force.

The relevant evidence of record at the time of the August 
1971 RO rating decision consisted of service medical records 
for the veteran's third period of service and a July 1971 VA 
examination report.

Upon reenlistment in June 1958, the veteran's lower 
extremities were clinically normal.  In December 1959, the 
veteran sought treatment for a sprained ankle which he had 
sustained while riding a scooter.  Upon discharge examination 
in March 1960, the veteran's lower extremities were 
clinically normal and he had mild bilateral pes planus, 
asymptomatic, not currently disabling.  

Upon VA examination in July 1971, the examiner noted that the 
veteran's "Korean War records from Tokyo, Japan, General 
Hospital are not included in the claims folder."  X-ray 
examination of the veteran's feet showed no arthritic or bony 
changes.  Orthopedic examination revealed that the veteran 
had turned his left ankle in 1955 and had repeatedly turned 
his ankle thereafter.  However, the diagnosis indicated that 
no orthopedic disability was found.

Based on this evidence, by an August 1971 rating decision, 
the RO determined that the service records revealed no 
complaint, treatment, or diagnosis of an orthopedic 
disability and there was no orthopedic disability found on VA 
examination.  Accordingly, service connection for an 
orthopedic disability was denied.  The veteran was informed 
of this decision in August 1971, he did not appeal, and it 
became final.

The evidence received subsequent to the August 1971 RO rating 
decision consisted of service medical records for the 
veteran's first and second periods of service, private 
treatment records, VA outpatient and hospitalization reports, 
and VA compensation and pension examination reports.

Upon enlistment for his first period of service in October 
1949, the veteran provided no history of bone, joint, or 
other deformity and examination of the bones, joints, and 
muscles of his spine and extremities showed no significant 
abnormalities (NSA).  In December 1951, he was treated for a 
sprained right ankle.  Upon separation in October 1952 and 
reenlistment in March 1955, the veteran's lower extremities 
were clinically normal.  An August 1955 treatment report 
indicates that the veteran had sustained a "bad" ankle 
sprain.  However, the report does not indicate which ankle 
had been injured.  Upon separation in June 1958, the 
veteran's lower extremities were clinically normal.  A June 
1959 preplacement physical notes that the veteran had 
asymptomatic pes planus.

Upon VA examination in July 1972, the examiner noted that the 
veteran had full range of motion of the ankles, neurological 
examination revealed the knee and ankle jerks to be equal and 
active, and there was no sensory impairment involving either 
lower extremity.  The diagnoses included bilateral pes cavus.  
X-ray examination of the veteran's feet revealed high arches, 
representing a pes cavus type of foot, and mild prolapse of 
the tarsal bones indicating some superimposed pes planus 
effect.

The veteran received VA hospitalization in February 1981 for 
an unrelated disorder.  The examiner noted a history of joint 
pain and swelling involving the knees and ankles.

VA outpatient treatment records reflect that the veteran 
complained of recurrent bilateral ankle pain.  Upon podiatric 
consultation in August 1982 the veteran complained of left 
foot and ankle pain.  The examiner noted a pronated left foot 
and the assessment was pes planus, severe left foot, and 
possible osteoarthritis.  Ankle support and shoes with 
support were recommended.  X-ray studies of both feet 
demonstrated pes planus and slight metatarsal valgus 
abnormalities involving the left foot.  X-ray examination of 
the veteran's left ankle in October 1991 revealed no 
significant abnormality.

Private treatment records reflect that history of 
osteoarthritis, left foot, was noted upon treatment for an 
unrelated complaint in October 1986.  The veteran sought 
treatment for left ankle pain in July 1987.  Examination of 
the left ankle and leg revealed rather moderate varicosities 
of the lower leg as well as tenderness and some deformity of 
the left ankle and left foot.  The assessment was varicose 
veins and arthritis of the left leg and left ankle.  It was 
suggested that the veteran wear an elastic stocking for the 
left leg.  Thereafter, the veteran sought treatment for right 
heel and left ankle pain in April 1990.

During his personal hearing in April 1995, the veteran 
testified that he lost his footing on a hill one night in 
Korea and thought that he broke his ankle.  RO Transcript (RO 
Tr.) at 2.  He recalled that he was on the front line and was 
instructed by his sergeant to put on his boots and told that 
the ankle would be examined later.  Id.  He stated that his 
ankle had started to turn blue by the following day.  Id.  
Thereafter, the veteran reported that he experienced 
recurrent swelling of his injured ankle for which he was 
never provided adequate treatment.  Id.  The veteran recalled 
that he was subsequently hospitalized in Tokyo for a 
concussion and reported his ankle injury to his treating 
physicians.  RO Tr. at 3.  However, he did not receive 
treatment for the injured ankle at this time.  Id.  The 
veteran stated that he did not report his ankle injury upon 
his subsequent enlistment in the Air Force because he did not 
want to be turned down from serving; however, he continued to 
experience problems and seek treatment for this ankle during 
this period of service.  Id.  The veteran testified that he 
has experienced problems with this ankle ever since the 
injury.  RO Tr. at 3-4.  He further claimed that his left 
ankle never healed from the injury he sustained in service 
and has become deformed.  Id.

Upon VA examination in January 1996, the veteran reported 
left ankle pain.  Evaluation of the left ankle revealed that 
the left ankle was everted when standing and pain was noted 
on eversion and inversion.  The examiner further noted 
crepitus on active and passive movements of the left ankle.  
Range of motion studies demonstrated 7 degrees of 
dorsiflexion and 35 degrees of plantar flexion.  Diagnoses 
included degenerative joint disease, left ankle.  

During his February 1998 hearing before a Member of the 
Board, the veteran's testimony with respect to his left ankle 
claim was essentially the same as that which was offered 
during his April 1995 RO hearing.  He further testified that 
he has had a limp ever since his inservice ankle injury and 
his current left ankle complaints are directly related to 
this incident.  TB Tr. at 5 and 9.

The additional evidence obtained pursuant to the May 1995 
remand by the Board consists of the following:  

VA outpatient treatment records which show that the veteran 
requested "larger ankle support" in September 1996 and 
complained of left ankle pain in February 1997 and June 1998.  

VA radiologic examination of the veteran's left ankle in 
August 1998 showed no evidence of fracture or dislocation, no 
soft tissue swelling, a well maintained ankle mortise and 
plantar arch, and minimal degenerative changes in the region 
of the talonavicular joint.

Upon orthopedic examination by R. Rosenberg, M.D., in 
September 1998, the veteran complained of intermittent left 
ankle pain which become aggravated by everyday living 
activities.  The veteran reported that he used a left ankle 
support on occasion which did not provide sufficient relief, 
a cane in the left hand, and occasional crutches.  The 
veteran also complained of poor circulation, giving way, 
swelling, popping, and grinding of the left ankle as well as 
discoloration of the left foot and toes.  Objective findings 
showed dorsiflexion to 5 degrees active and 7 degrees passive 
and plantar flexion to 12 degrees active and passive.  It was 
noted that the joint became painful at 5 degrees of 
dorsiflexion and 7 - 8 degrees of plantar flexion.  There was 
no additional limitation due to fatigue, weakness, or lack of 
endurance and no edema or effusion of the ankle was noted.  
Moderate lateral collateral ligament instability and 
tenderness primarily over the lateral medial malleolus of the 
ankle was demonstrated.  No redness, heat, or abnormal 
movement was shown and the veteran's gait was slightly 
antalgic on the left.  He was unable to walk on the heels and 
there were no callosities or unusual shoe wear patterns.  No 
ankylosis or signs of inflammatory arthritis were noted.  The 
diagnosis was chronic lateral instability of the left ankle, 
decreased range of motion of the left ankle, and radiographic 
findings of talonavicular degeneration.  Dr. Rosenberg 
reported the veteran's medical history with respect to left 
ankle treatment in detail and characterized the veteran's 
left ankle injury as service-connected.  He commented that 
"the service-connected injury has ... resulted in chronic 
lateral instability of the ankle."

The veteran underwent a VA joints examination in October 
1998.  His chief complaints were swelling, pain, and 
limpness.  He also reported that "his entire foot goes dead 
and it takes awhile for it to wake up.  On physical 
examination, it was noted that the veteran limped over his 
left ankle, had large varicose veins in the left calf, and a 
lot of pain behavior on palpation of the left ankle.  There 
was no swelling and some lateral tenderness was noted.  Range 
of motion testing with the knee bent demonstrated 14 degrees 
of dorsiflexion and 50 degrees of plantar flexion on the left 
and 16 degrees of dorsiflexion and 60 degrees of plantar 
flexion on the right, revealing slight decreased range of 
motion.  The examiner noted some lateral ligament laxity on 
inversion of the foot and no abnormal calluses or abnormal 
wear of shoes.  The impression was lateral laxity of the left 
ankle in minor talar and navicular joint.  The examiner 
stated that he had reviewed the veteran's claims file, X-ray 
report, and the report of examination by Dr. Rosenberg and 
commented that the etiology of the veteran's lateral ankle 
laxity is unknown.  It may be related to his 48 year old fall 
or it may be related to something in the meantime.

Pertinent Law and Regulations:

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See  Savage v. Gober, 10 Vet. App. 489, 497 
(1997); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A 
layperson is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic 
pathology or diagnosed disability.  Id.

The Board also notes that, in cases where a veteran is 
seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154.  In the case of any veteran who engaged 
in combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, satisfactory lay or 
other evidence of service incurrence or aggravation of injury 
or disease shall be accepted as sufficient proof of service 
connection of such disease or injury alleged to have been 
incurred in or aggravated by such service, if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Board must decide whether the weight of the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis:

The Board finds that the veteran's claims of entitlement to 
service connection for a left ankle disorder is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

The veteran's service medical records show that he was 
treated for ankle and foot complaints during service.  
Specifically, in December 1951 he was treated for a sprained 
right ankle, in August 1955 he was treated for a "bad 
sprain" of an unspecified ankle, and asymptomatic pes planus 
was noted in June 1959. Treatment for a sprained ankle was 
also noted in December 1959.

The veteran maintains that his present left ankle disorder is 
attributable to his period of service in Korea in 1950.  
Specifically, he has testified that he injured his left ankle 
as a result of losing his footing while serving on the 
frontline in Korea.  RO Tr. at 2. He has further claimed that 
his left ankle never healed from the injury he sustained in 
service and has become deformed.  RO Tr. at 3-4.  

The veteran's post service medical evidence reflects a 
diagnosis of bilateral pes cavus upon VA examination in July 
1972.  VA outpatient treatment records show that the veteran 
has sought treatment for left ankle pain, including in August 
1982 when X-ray studies of both feet demonstrated pes planus 
and slight metatarsal valgus abnormalities involving the left 
foot.  Private treatment records reflect a history of 
osteoarthritis of the left foot, noted in October 1986, and 
tenderness and deformity of the left ankle and left foot, 
noted in July 1987.  Upon VA examination in January 1996, the 
veteran was diagnosed with degenerative joint disease of the 
left ankle.

Significantly, upon orthopedic examination in September 1998 
by Dr. Rosenberg, the diagnosis for the veteran's left ankle 
was chronic lateral instability and it was characterized as 
service connected.   Dr. Rosenberg reported the veteran's 
medical history with respect to his left ankle in detail and 
commented that "the service-connected injury has ... resulted 
in chronic lateral instability of the ankle."  

Thereafter, upon VA joints examination in October 1998, the 
examiner noted that he had reviewed the veteran's medical 
history, including the September 1998 orthopedic examination 
report by Dr. Rosenberg, and commented that the etiology of 
the veteran's lateral ankle laxity is unknown.  It may be 
related to his 48 year old fall or it may be related to 
something in the meantime.  

Pursuant to the provisions of 38 U.S.C.A. § 1154(b) and the 
guidance of the Court in Savage v. Gober, 10 Vet. App. 489 
(1997), the Board finds that the veteran's statements and 
testimony establish that he sustained a left ankle injury 
during his service in Korea and he has continued to 
experience left ankle impairment to the present.  As the 
Court has pointed out, lay statements and testimony regarding 
a description of an injury and symptoms personally 
experienced are competent evidence.

Additionally, the September 1998 examination report and 
opinion provided by Dr. Rosenberg shows that the veteran's 
current left ankle impairment is a result of the left ankle 
injury he sustained in service.  In this regard, the Board 
notes that the veteran provided Dr. Rosenberg with a history 
of his left ankle injury and Dr. Rosenberg reviewed the 
medical evidence contained in the veteran's claims file.  
Thus, inasmuch as Dr. Rosenberg's opinion regarding the 
etiology of the veteran's left ankle disorder is not based 
simply upon the uncritical acceptance of veteran's 
recitations as to symptoms and/or history and Dr. Rosenberg 
did perform an independent review of pertinent records, his 
opinion is not inherently suspect.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
("[such] diagnoses can be no better than the facts alleged 
by appellant").  Moreover, the Board finds that Dr. 
Rosenberg's characterization of the veteran's left ankle 
disorder as service connected is persuasive evidence to 
support the veteran's claim for service connection for a left 
ankle disorder.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

Accordingly, the October 1998 VA examination report, 
indicating that the etiology of the veteran's lateral ankle 
laxity is unknown and that it may be related to his 48 year 
old fall or it may be related to something in the meantime, 
also supports the veteran's claim because it suggests that 
evidence is in equipoise as to whether the veteran's present 
left ankle disorder is related to his inservice injury.  
Thus, as the preponderance of the evidence is not against the 
veteran's claim, service connection for a left ankle disorder 
is warranted

The evidence shows that the veteran injured his left ankle in 
service, that he sought treatment for left ankle complaints 
in service, that he asserts that he has continued to have 
left ankle symptoms from the time of the initial inservice 
injury to the present, and that his service connected injury 
has resulted in chronic lateral instability of the left 
ankle.  Therefore, the Board finds that the evidence supports 
the grant of the veteran's claim for service connection for a 
left ankle disorder.  See 38 C.F.R. § 3.303(b); Savage.


ORDER

Entitlement to service connection for a left ankle disorder 
is granted.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

